PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/095,680
Filing Date: 11 Apr 2016
Appellant(s): Farley et al.



__________________
Jason DeMedio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner” and Bosley et al(US PG- Pubs 2005/0251673) hereinafter “Bosley”.

As per claim 1, Halder discloses a method for updating firmware of slave units in a fire system, the method comprising:
 Determining a version of the firmware for a newly-installed slave unit with a master unit:
[0021] “Data system controller 16 may determine that one or more software driven components has been newly installed by monitoring a power and/or communication signal sent to or received from the component 18 by machine controller 25”;
[0022] In the event that the process has been triggered, data system controller 16 may initiate automatic collection of software and hardware information (step 110). The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or 

 Determining a version of the firmware for any previously-installed slave units by the master unit:
[0022]”In the event that the process has been triggered, data system controller 16 may initiate automatic collection of software and hardware information (step 110). The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or testing date or facility, an operating system version, a firmware version, and/or other related component information”.
[0025] “A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10.

Then determining whether the firmware of the newly- installed slave unit is a more recent version than the firmware of the previously-installed slave units or the backup copy of the same type:
[0024]”Following receipt of the automatically-collected information, the information may be analyzed by control system 24(step 120) to identify any software and hardware version mismatch”.
[0025] “A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10”.
But not explicitly:
Then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the backup copy of the same type:

And updating the firmware of the newly-installed slave unit or previously-installed slave units based on the version of the firmware of the newly-installed slave unit with the master unit:
Kuhner discloses: 
Updating the firmware of the newly-installed slave unit or previously-installed slave units based on the version of the firmware of the newly-installed slave unit with the master unit:
Column 4 line 50-64 “If differences are detected, the central control device 10 causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data transmitted from the vehicle configuration memory 11. 
…
A comparison of data stored in the memory of the retrofitted or replaced control device 20' with the vehicle configuration data resident in the configuration memory 11 of the central control device 10 is initiated from the control 20'; 
 	If differences are detected, the retrofitted or replaced control device 20' causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data called up from the vehicle configuration memory 11”. 
Examiner interpretation: Kuhner also determine firmware version of replaced unit to existing unit/central processing memory in order to update the units: According to FIG. 2, the arrangement may also include a key or a switch or an instruction transmitter 27 to the central control device 10. The key or the like can be activated via a safety device (not shown) in the vehicle or at the central control device 10, whereupon the central control 10 calls up the local control devices 13 to 20 connected to the bus and compares configuration data stored in the individual local control devices with that contained in the vehicle configuration memory 11. In the event that such data do 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhmer into teaching of Halder to update program for the slave unit terminal acquired from the server via the master unit terminal on the basis of the property information, and thereafter the updating process is executed. This scheme enables troublesomeness felt by a user to be reduced to the greatest possible degree and security for updating the program of the unit terminal to be guaranteed.
     But not explicitly:

Then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the backup copy of the same type:
Bosley discloses:
Determining whether the firmware received is a more recent version than the firmware of the backup copy:
Bosley:[0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update.
…
If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151. The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer 
Examiner interpretation:
The update received is the version of the firmware of the salve unit of Halder/kuhner replaced or introduced into the network.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Bosely into teaching of Halder and Kuhner to enable update of boot section and backup image, thus facilitating improvements to algorithms.
Thus before update, checking for any error associated with the code downloaded or installed in the new unit maintain the integrity of the firmware.

As per claim 3, the rejection of claim 1 is incorporated and furthermore Halder and Kuhner disclose:
Updates the firmware of the newly-installed slave unit if a more- recent version of the firmware is accessible to master unit:
Kuhner column 4 line 22-28 and 50-54: “Data, stored in a data carrier 26 fixed to the vehicle (relating to the type and number of control devices present in the vehicle) are read out of the test device 21; These configuration data, or configuration data derived therefrom, are transferred directly to the central control device 10 containing the vehicle configuration memory 11; The configuration data transferred to the central control device 10 are stored in a non-volatile vehicle configuration memory; 
….
If differences are detected, the central control device 10 causes the data in the (newly added or replaced) control device 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhmer into teaching of Halder to update program for the slave unit terminal acquired from the server via the master unit terminal on the basis of the property information, and thereafter the updating process is executed. This scheme enables troublesomeness felt by a user to be reduced to the greatest possible degree and security for updating the program of the unit terminal to be guaranteed.

As per claim 7, the rejection of claim 1 is incorporated and furthermore, Halder do not explicitly disclose:
first updates a firmware image file with the firmware of the newly- installed slave unit if a more-recent version of the firmware is present on the newly-installed slave unit; and then updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit based on the updated firmware image file.
However Bosley discloses:
First updates a firmware image file with the more- recent version of the firmware:
 [0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update”;


[0056] “If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151. The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into the above teachings of Bosley to enable update of boot section and backup image, thus facilitating improvements to algorithms.
Thus before update, checking for any error associated with the code downloaded or installed in the new unit maintain the integrity of the firmware within the system.

As per claim 8, the rejection of claim 1 is incorporated and furthermore, Halder discloses:
Wherein the fire system is installed on a vehicle: 
See Halder Fig.2
See also Kuhner fig. 2.
Claims 2, 4, 5, 6, 9-16 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Bosley et al(US PG- Pubs 2005/0251673) hereinafter “Bosley” and Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Halder do not explicitly discloses:
Updates the firmware of the newly-installed slave unit if a more-recent version of the firmware is present on the previously-installed slave units of the same type as the newly-installed slave unit
Wontorcik discloses:
Updates the firmware of the newly-installed slave unit if a more-recent version of the firmware is present on the previously-installed slave units of the same type as the newly-installed slave unit:
[0019] if the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network”;
 Wontorcik [0032]”The replacement unit 200 selects to receive a software or firmware update from an existing unit 300, as in 140. Then, the replacement unit 200 requests the existing unit 300 to start the update task, as in 142.
Wontorcik [0035] “The existing unit 300 sends a message to the replacement unit 200 that the software update task is ended, as in 176. The replacement unit will execute the new software application, as in 180. The normalization or configuration process is complete”. 

Examiner interpretation:

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Wontorcik to enable automatic identification of mismatch between component hardware/software and accurately managing version of components in a data system.

As per claim 4, the rejection of claim 1 is incorporated and furthermore, Halder do not explicitly discloses:
Updates a firmware image file with the firmware of the newly-installed slave unit if a more-recent version of the firmware is present on the newly-installed slave unit;
Wontorcik discloses:
Updates a firmware image file with the firmware of the newly-installed slave unit if a more-recent version of the firmware is present on the newly-installed slave unit: 
[0019] if the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network”;
Wontorcik [0036]”If the user chooses to update an existing unit 300' or units with the application version from the replacement unit 200', then FIG. 3 illustrates the remainder of the method 100' of operation in accordance with this embodiment.
Wontorcik [0040] “The existing unit 300' begins to execute the new software, as in 180'. The normalization or configuration process is complete. 
Examiner interpretation: 

It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Halder with the above teachings of Wontorcik to enables automatic identification of mismatch between component hardware/software and accurately managing version of components in a data network  system.
As per claim 5, the rejection of claim 1 is incorporated and furthermore, Halder do not explicitly discloses:
wherein the master unit determines that the firmware of the previously-installed slave units of the same type as the newly-installed slave unit should be updated and updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more-recent version of the firmware is present on the newly-installed slave units:
Wontorcik discloses:
wherein the master unit determines that the firmware of the previously-installed slave units of the same type as the newly-installed slave unit should be updated and updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more-recent version of the firmware is present on the newly-installed slave units:

[0019] if the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network”;
 Wontorcik [0036]”If the user chooses to update an existing unit 300' or units with the application version from the replacement unit 200', then FIG. 3 illustrates the remainder of the method 100' of operation in accordance with this embodiment.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Wontorcik to enable automatic identification of mismatch between component hardware/software and accurately managing version of components in a data system.

As per claim 6, the rejection of claim 5 is incorporated and further more Halder do not explicitly disclose:
Reads and validates the firmware image read from the newly-installed slave unit:
Bosley discloses:
Reads and validates the firmware image:
 Bosley [0039] “The primary boot code additionally comprises a version number 172 and a checksum 173. As is known by those of skill in the art, checksums are produced by error checking algorithms to allow a similar algorithm to read a section of code to determine whether the code is corrupted. The primary boot code additionally comprises check code 175 which causes the computer processor to check selected code with respect to its checksum to determine whether the checked code is corrupted.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into the above 

As per claim 9, Halder discloses a system comprising:
Slave units of the fire system:
[0014] “A machine controller 25, embodied as an electronic control unit (ECM), may be operably connected to one or more software driven components 18”.

A master unit comprising nonvolatile memory and controller for determining a version of the firmware for a newly-installed slave unit:
[0021] “Data system controller 16 may determine that one or more software driven components has been newly installed by monitoring a power and/or communication signal sent to or received from the component 18 by machine controller 25.”
 [0022] In the event that the process has been triggered, data system controller 16 may initiate automatic collection of software and hardware information (step 110). The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or testing date or facility, an operating system version, a firmware version, and/or other related component information”.


 Determining a version of the firmware for any previously-installed slave units by the master unit or version of a backup copy of the firmware stored in the nonvolatile memory of the same type as the newly-installed slave unit:
 [0021] “Data system controller 16 may determine that one or more software driven components has been newly installed by monitoring a power and/or communication signal sent to or received from the component 18 by machine controller 25.”


 Then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the previously-installed slave units of the same type:
 [0024] “The analysis may be processed by data system controller 16, or other processing means within control system 24. Analyzing the collected information (step 120) may further include identifying one or more elements of the information that has changed since a previous analysis, and comparing the one or more elements of information against a master list of compatible component software and hardware matches. Data system controller 16 may be further configured to automatically update the master list with information related to at least one of software and hardware version, and automatically send the information to the data system 20 located off board the machine 10.
[0025] A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10.

But not explicitly:
then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the backup copy of the same type;
And updating the firmware of the newly-installed slave unit or previously-installed slave units based on the version of the firmware of the newly-installed slave unit.
Wontorcik discloses:

 Wontorcik [0019] “If the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network, then the graphical user interface of the replacement unit allows service personnel to select which unit to update. For example, service personnel can choose to update the existing fire detection units in the network. Alternatively, service personnel can choose to update the replacement unit.”
Examiner interpretation:
Fire units is a set of slave units in the system. A user/system can update the software of either unit [0017] using the graphical user interface GUI [0021].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Wontorcik to enable automatic identification of mismatch between component hardware/software and accurately managing version of components in a data system.
But not explicitly:
Then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the backup copy of the same type;
Bosely discloses:
Then determining whether the firmware received is a more recent version than the firmware of the backup copy;
Bosley: [0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update. “
“…If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151.The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A.”
Examiner interpretation:
 The firmware received is the version of the newly installed unit in Halder, and validating such firmware before updating existing units or backup image maintain system integrity and functionality.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Wontorcik into the above teachings of Bosley to enable update of boot section and backup image, thus facilitating improvements to algorithms.
Thus before update, checking for any error associated with the code downloaded or installed in the new unit maintain the integrity of the firmware.
But not explicitly:
 The master unit updating the units.
Kuhner discloses:

Column 4 line 50-64 “If differences are detected, the central control device 10 causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data transmitted from the vehicle configuration memory 11. 
…
A comparison of data stored in the memory of the retrofitted or replaced control device 20' with the vehicle configuration data resident in the configuration memory 11 of the central control device 10 is initiated from the control 20'; 
 	If differences are detected, the retrofitted or replaced control device 20' causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data called up from the vehicle configuration memory 11”. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhner into teaching of Halder to update program for the slave unit terminal acquired from the server via the master unit terminal on the basis of the property information, and thereafter the updating process is executed. This scheme enables troublesomeness felt by a user to be reduced to the greatest possible degree and security for updating the program of the unit terminal to be guaranteed.


Updates the firmware of the newly-installed slave unit if a more- recent version of the firmware is accessible to master unit:
Kuhner column 4 line 22-28 and 50-54: “Data, stored in a data carrier 26 fixed to the vehicle (relating to the type and number of control devices present in the vehicle) are read out of the test device 21; These configuration data, or configuration data derived therefrom, are transferred directly to the central control device 10 containing the vehicle configuration memory 11; The configuration data transferred to the central control device 10 are stored in a non-volatile vehicle configuration memory; 
….
If differences are detected, the central control device 10 causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data transmitted from the vehicle configuration memory 11.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhmer into teaching of Halder to update program for the slave unit terminal acquired from the server via the master unit terminal on the basis of the property information, and thereafter the updating process is executed. This scheme enables troublesomeness felt by a user to be reduced to the greatest possible degree and security for updating the program of the unit terminal to be guaranteed.

As per claim 15, the rejection of claim 9 is incorporated and furthermore, Halder do not explicitly disclose:

Bosley discloses:
First updates a firmware image file with the more- recent version of the firmware:
 [0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update”;

 Then updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit based on the updated firmware image file:
[0056] “If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151. The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A”;

Examiner interpretation:
Receiving the update is receiving a new version from either previous unit or new unit. updating the image/backup is overwritten the image with the new version. updating units is overwritten the primary code.

Thus before update, checking for any error associated with the code downloaded or installed in the new unit maintain the integrity of the firmware within the system.

As per claim 16, the rejection of claim 9 is incorporated and furthermore, Halder discloses:
Wherein the fire detection system is installed on a vehicle: 
See Halder Fig.2
See also Kuhner fig. 2.

Claims 10, 12, 13, 14  are the system claim corresponding to method claims  2, 4, 5 ,6 and rejected under the same rational set forth in connection with the rejection of Claims  2, 4, 5, 6 above. 

Claims 26, 31 , 32 and 33 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”


a master unit of the fire system performing the steps of: determining a version of the firmware for a newly-installed slave unit:
[0022] In the event that the process has been triggered, data system controller 16 may initiate automatic collection of software and hardware information (step 110). The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or testing date or facility, an operating system version, a firmware version, and/or other related component information”

determining a version of the firmware for previously-installed slave units of the same type as the newly-installed slave unit:
[0022]”In the event that the process has been triggered, data system controller 16 may initiate automatic collection of software and hardware information (step 110). The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or testing date or facility, an operating system version, a firmware version, and/or other related component information”.
[0025] “A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10.

 

[0024]”Following receipt of the automatically-collected information, the information may be analyzed by control system 24(step 120) to identify any software and hardware version mismatch”.
[0025] A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10. Other forms of mismatch may occur when the version of component software on a component 18 of machine 10 is incompatible with one or more versions of hardware or software of software driven component 18.
But not explicitly:
updating the firmware of the newly-installed slave unit in response to determining that a more recent version of the firmware is accessible to the master unit, present on the previously-installed slave units and/or stored in a file system of the master unit as a backup copy of the firmware;
 and updating the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more recent version of the firmware is present on the newly-installed slave unit.  
Kuhner discloses:
updating the firmware of the newly-installed slave unit in response to determining that a more recent version of the firmware is accessible to the master unit, present on the previously-installed slave units and/or stored in a file system of the master unit as a backup copy of the firmware:

…
A comparison of data stored in the memory of the retrofitted or replaced control device 20' with the vehicle configuration data resident in the configuration memory 11 of the central control device 10 is initiated from the control 20'; 
 	If differences are detected, the retrofitted or replaced control device 20' causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data called up from the vehicle configuration memory 11”. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhner into teaching of Halder to update program for the slave unit terminal acquired from the server via the master unit terminal on the basis of the property information, and thereafter the updating process is executed. This scheme enables troublesomeness felt by a user to be reduced to the greatest possible degree and security for updating the program of the unit terminal to be guaranteed.
But not explicitly:
updating the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more recent version of the firmware is present on the newly-installed slave unit.  
Wontorcik discloses:

Wontorcik [0019] “If the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network, then the graphical user interface of the replacement unit allows service personnel to select which unit to update. For example, service personnel can choose to update the existing fire detection units in the network. Alternatively, service personnel can choose to update the replacement unit.”
Wontorcik [0036]”If the user chooses to update an existing unit 300' or units with the application version from the replacement unit 200', then FIG. 3 illustrates the remainder of the method 100' of operation in accordance with this embodiment.
Wontorcik [0040] “The existing unit 300' begins to execute the new software, as in 180'. The normalization or configuration process is complete. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Wontorcik to enable automatic identification of mismatch between component hardware/software and accurately managing version of components in a data system.

As per claim 31, the rejection of claim 26 is incorporated and furthermore Halder discloses:
determining a version of the firmware for previously-installed slave units of the same type as the newly-installed slave unit by accessing a device index stored by the master unit, the device index indicating type information and firmware version information for the slave units of the fire system:
The analysis may be processed by data system controller 16, or other processing means within control system 24. Analyzing the collected information (step 120) may further include identifying one or more elements of the information that has changed since a previous analysis, and comparing the one or more elements of information against a master list of compatible component software and hardware matches. Data system controller 16 may be further configured to automatically update the master list with information related to at least one of software and hardware version, and automatically send the information to the data system 20 located off board the machine 10.
[0025] a software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10.

As per claim 32, the rejection of claim 31 is incorporated and furthermore Halder disclose:
updating the device index with new firmware version information 
 [0024]”Data system controller 16 may be further configured to automatically update the master list with information related to at least one of software and hardware version, and automatically send the information to the data system 20 located offboard the machine 10”.
But not explicitly:
After updating the firmware of previously-installed slave units:
Wontorcik discloses:
updating the firmware of previously-installed slave units:

Wontorcik [0040] “The existing unit 300' begins to execute the new software, as in 180'. The normalization or configuration process is complete. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Wontorcik to enable automatic identification of mismatch between component hardware/software and accurately managing version of components in a data system.
Obviously for one ordinary skill in the art updating previously installed unit with new firmware of the new unit is under the master unit command that direct the new firmware to the previously installed unit.

Claim 33 is a system claim corresponding to method claim 26 and rejected under the same rational set forth in connection with the rejection of Claims 26 above. 

Claims 27 is rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”  and Seo et al( US PG-Pubs 20120015642) hereinafter “Seo”


determining a size of the firmware of the newly-installed slave unit; determining whether there is adequate space in the file system of the master unit based on the size of the firmware of the newly-installed slave unit; 
not downloading the firmware of the newly-installed slave unit in response to determining that there is not adequate space in the file system; and downloading the firmware of the newly-installed slave unit into the file system of the master unit in response to determining that there is adequate space in the file system
Seo discloses:
determining a size of the firmware of the newly-installed slave unit; determining whether there is adequate space in the file system of the master unit based on the size of the firmware of the newly-installed slave unit; 

[0050] The mobile terminal 10 analyzes the descriptor to check a capacity required for storing the update file (S325) and then determines whether an available capacity of the internal memory or of the external memory is greater than a size of the update file (S327). 

not downloading the firmware of the newly-installed slave unit in response to determining that there is not adequate space in the file system:
[0052] If the available capacity for both of the internal memory and the external memory is not enough for storing the update file, the mobile terminal 10 transmits an update failure message to the firmware server 150 (S341). In this case, the mobile, for example, displays an announcement message notifying that the update file download has failed (S349)”. 

[0050] “If the available capacity of at least one of the memories is enough to store the update file, the mobile terminal 10 transmits an update file request message to the firmware server 150 (S329). In response to the update file request message, the firmware server 150 transmits the update file to the mobile terminal 10 (S331) and simultaneously transmits firmware update information about the mobile terminal 10 to the mobile terminal DB 160 (S333). The mobile terminal DB 160 updates the version information of the mobile terminal in accordance with the firmware update information (S335). While receiving the update file, the mobile terminal 10 stores the update file in one of the internal and external memories (S337). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into teachings of Seo for efficient update of the firmware/software of the device when a large size update are needed, while leaving the device in an operational state.

Claims 28 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”  and Seo et al( US PG-Pubs 20120015642) hereinafter “Seo and Bosley et al(US PG- Pubs 2005/0251673) hereinafter “Bosley”;
As per claim 28, the rejection of claim 27 is incorporated and furthermore Halder does discloses:

wherein the newly-installed slave unit sends the one or more data packets containing the firmware to the master unit in response to instructions from the master unit; 
storing the firmware read from the newly-installed slave unit in the file system as a new backup copy of the firmware; 
validating the firmware read from the newly-installed slave unit and stored to the file system; 
updating the previously installed slave units of the same type as the newly- installed slave units with the new backup copy of the firmware.
Wontorcik discloses:  
reading the firmware from nonvolatile memory of the newly-installed slave unit by receiving one or more data packets from the newly-installed slave unit containing the firmware:
[0039] The replacement unit 200' begins to transmit software packets to the existing unit 300' that will be updated, as in 160'. The software packets are transmitted, as in 162'. The existing unit 300' receives the software packets providing the software update, as in 164'. The existing unit 300' sends confirmation to the replacement unit 200' that the software packets were received, as in 166'. This exchange continues until all of the software packets have been transferred from the replacement unit 200' to the existing unit 300'. 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, 
But not explicitly:
wherein the newly-installed slave unit sends the one or more data packets containing the firmware to the master unit in response to instructions from the master unit; 
storing the firmware read from the newly-installed slave unit in the file system as a new backup copy of the firmware; 
validating the firmware read from the newly-installed slave unit and stored to the file system; 
updating the previously installed slave units of the same type as the newly- installed slave units with the new backup copy of the firmware.
Bosley discloses:
wherein the newly-installed slave unit sends the one or more data packets containing the firmware to the master unit in response to instructions from the master unit and storing the firmware read from the newly-installed slave unit in the file system as a new backup copy of the firmware; 

Bosley:[0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update.


Bosley [0039] “The primary boot code additionally comprises a version number 172 and a checksum 173. As is known by those of skill in the art, checksums are produced by error checking algorithms to allow a similar algorithm to read a section of code to determine whether the code is corrupted. The primary boot code additionally comprises check code 175 which causes the computer processor to check selected code with respect to its checksum to determine whether the checked code is corrupted”

updating the previously installed slave units of the same type as the newly- installed slave units with the new backup copy of the firmware:
[0056] “The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kuhner and Halder into the above teachings of Bosley to enable update of boot section and backup image, thus facilitating improvements to algorithms.

Claims 29 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”  and Seo et al( US PG-Pubs 20120015642) hereinafter “Seo  
As per claim 29, the rejection of claim 28 is incorporated and furthermore Hardler does discloses:
sending a read slave memory location instruction to the newly-installed slave unit indicating a start address, which is an address where the firmware of the slave unit begins, and indicating a number of bytes to read; receiving a memory data response packet from the newly-installed slave unit including data indicated in the read slave memory location instruction; determining whether all bytes of the firmware of the newly-installed slave unit have been read; in response to determining that not all bytes of the firmware have been read, incrementing the start address to a next address where subsequent bytes of 6 of 18the firmware begin and sending the read slave memory location instruction with the next address; and determining whether the firmware was successfully read based on a value calculated from a portion of the firmware image read from the newly- installed slave unit.  
Torisaki discloses:
sending a read slave memory location instruction to the newly-installed slave unit indicating a start address:
[0117]”Upon receiving a data transfer request from any of the master devices  103 and 105 (step S201), the DMA controller 104 stores a data transfer condition contained in the data transfer request in the DMA setting register 1041”
which is an address where the firmware of the slave unit begins, and indicating a number of bytes to read;:
104 notifies the source slave device of the read start address stored in the DMA setting register 1041, and instructs the source slave device to read data of the predetermined size from the read start address and output the read data to the data/address bus 101.”
receiving a memory data response packet from the newly-installed slave unit including data indicated in the read slave memory location instruction; determining whether all bytes of the firmware of the newly-installed slave unit have been read: 
[0119]” the DMA controller 104 notifies the source slave device of the read start address stored in the DMA setting register 1041, and instructs the source slave device to read data of the predetermined size from the read start address and output the read data to the data/address bus 101.”
[0122]”If there is no transfer interrupt request (step S210: NO), the DMA controller 104 judges whether the requested data transfer is completed, based on the data size stored in the DMA setting register 1041 at this point (step S216). If the data transfer is not completed (step S216: NO), the DMA controller 104 returns to step S206. If the data transfer is completed (step S216: YES), the DMA controller 104 ends the operation.”
in response to determining that not all bytes of the firmware have been read, incrementing the start address to a next address where subsequent bytes the firmware begin and sending the read slave memory location instruction with the next address:
[0120]”the DMA controller 104 repeats step S208 until a transfer of data of the size stored in the DMA setting register 1041 is completed. When doing so, each time a transfer of data of the predetermined size is completed, the DMA controller 104 increments each of the read start address and the write start address in the DMA setting register 1041 by a value corresponding to the predetermined size,”
 [0121]”By doing so, the read start address to be notified to the source slave device and the write start address to be updated each time a transfer of data of the predetermined size is completed”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Torisaki into the above teachings of Halder, Bosley and Wontorcik to avoid reading data from an address to which a memory is not allocated. Using a DMA, the master controller is allowed to process other request/computation for other slave devices rather than just reading data from a specific slave.
But not explicitly:
determining whether the firmware was successfully read based on a value calculated from a portion of the firmware image read from the newly- installed slave unit.  
Bosley discloses:
determining whether the firmware was successfully read based on a value calculated from a portion of the firmware image read from the newly- installed slave unit:
Bosley [0039] “The primary boot code additionally comprises a version number 172 and a checksum 173. As is known by those of skill in the art, checksums are produced by error checking algorithms to allow a similar algorithm to read a section of code to determine whether the code is corrupted. The primary boot code additionally comprises check code 175 which causes the 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Halder into the above teachings of Bosley to enable update of boot section and backup image, thus facilitating improvements to algorithms.
Thus before update, checking for any error associated with the code downloaded or installed in the new unit maintain the integrity of the firmware.
Claim 30 are rejected under 35 U.S.C. 103 as being un-patentable over Halder et al (US PG-Pubs 2014/0068561) hereinafter “Halder”  in view of Kuhner et al (US Patent 5,521,588) hereinafter “Kuhner”, Wontorcik et al (US PG-Pubs 2009/0249325) hereinafter “Wontorcik”  and Seo et al( US PG-Pubs 20120015642) hereinafter “Seo and Bosley et al(US PG- Pubs 2005/0251673) hereinafter “Bosley” Torisaki et al (US PG-Pubs 2006/0206634) hereinafter “Torisaki” and Goerlich et al (US PG-Pubs 2010/0138576) hereinafter” Goerlich”.

As per claim 30, the rejection of claim 29 is incorporated and furthermore Halder discloses:
 wherein the memory data response packet includes a header with a format code, a number of bytes included in the packet, and the data starting at the start address indicated in the read slave memory location instruction and ending after the number of bytes indicated in the read slave memory location instruction:

wherein the memory data response packet includes a header with a format code, a number of bytes included in the packet, and the data starting at the start address indicated in the read slave memory location instruction and ending after the number of bytes indicated in the read slave memory location instruction:
 [0038] “On the side of master device 2, first of all the valid data frame length of the response is determined with the aid of length-indicating bits DL, and either a parity check or a CRC check is carried out on the useful data. This takes place in a step S1′. It is known to the microcontroller or master device 2 what length response data frame RP has, since in the preceding selection cycle, a corresponding command was sent by master device 2 about the useful data. Consequently, in step S2′, the useful data, such as sensor data, are extracted and evaluated; See fig 4 and 5 for the structure of the response packet.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Goerlich into the above teachings of Halder, Bosley and Wontorcik distinguish between devices and their response using a same data packet structure, while enabling data reading or writing to each slave device during selected cycles 
(2) Response to Argument
Appellant’s argument:
The Final Action’s arguments concerning the proposed combination of Halder and Kuhner do not meet these standards for establishing a prima facie case of unpatentability for a number of reasons. 
…

…
Absent such clarification, it is respectfully submitted that the Final Action relies upon mere conclusory statements in rejecting claims 1, 3, 4, 6, 7, 9, 11, 14, 15, 26- 30, and 32.
…
However, there is no reference anywhere in the Final Action’s fact finding concerning the teachings of Halder and Kuhner specifically to a “terminal,” a “server,” to “property information,” or to an “updating process” being “executed.”
…
In other words, in its arguments about combining Halder and Kuhner, the Final Action has failed even to assert that the proposed modification would have resulted in the claimed combination of features in question, appearing to assert instead that the modification would result in functionality that is not recited in the claims and never asserted to be analogous to the language of the claims.
…
Similarly, it is not clear why “security” concerns would render it obvious to combine Halder and Kuhner at all, much less in a manner that would arrive at the specifically claimed invention.
…
It is not even clear how the modification of Halder according to the teachings of Kuhner would or could provide “guaranteed” security, generally.
Examiner’s answer:

In a system of Halder, the system controller in the word of claim “Master unit” determines the version of any new installed unit and existing units (slave units 18) as shown in the figure below:

    PNG
    media_image2.png
    595
    908
    media_image2.png
    Greyscale
 
The system controller 16 trigger a version mismatch when a new software is installed, in the word of claim “newly installed slave units”
[0021]” …the process may begin when a new software driven component is installed in machine 10…”
 Version mismatch occurs when new installed software component (new unit) software version and existing unit (slave unit) are not the same (compatibility issue):
 [0025] A software and hardware version mismatch of software driven component 18 may occur as a result of altering machine 10 in some way. For example, software and hardware version mismatch may occur when the software of one component 18 is upgraded, and the upgraded software version is not compatible with one or more other components or systems of machine 10.

 To more emphasize after detecting a mismatch a user is provide with option to remedy the deficiencies through an alert/notification as the appellant emphasizes:
mismatch information in such a fashion may provide an efficient way for a technician, operator or other individual to be made immediately aware of a software and hardware mismatch on machine 10, so that appropriate action can be taken.

Obviously for one ordinary skill in the art normalizing of software is an appropriate action after determining the compatibility issue between the new component and the existing component as they work in a group to achieve specific functionality.
Kuhner is directed a central control device 10 responsible for upgrading the software of new installed unit for example unit 20 as the figure below shows:

    PNG
    media_image3.png
    509
    864
    media_image3.png
    Greyscale


If difference in version configuration are detected, the retrofitted component is updated based on the existing components software stored in the memory of the CCD 10.
comparison of data stored in the memory of the retrofitted or replaced control device 20' with the vehicle configuration data resident in the configuration memory 11 of the central control device 10 is initiated from the control 20';
If differences are detected, the retrofitted or replaced control device 20' causes the data in the (newly added or replaced) control device 20' to be overwritten with current vehicle configuration data called up from the vehicle configuration memory 11”;
 Overwritten the software of the newly installed component with the existing software in the memory of the CCD is: upgrading the newly installed unit based on the software of existing unit. This is happen after detecting the newly installed unit and comparison of their respective configuration/version.
The claimed invention requires a master unit as appellant emphasizes and the updating process in the claimed invention update only the existing or the new unit as the claim limitation emphasizes:
“..updating the firmware of the newly-installed slave unit OR ”;
Based on configuration differences, Kuhner update the new unit with software of existing unit, and this contradict the appellant argument “[ there is no reference anywhere in the Final Action’s fact finding concerning the teachings of Halder and Kuhner specifically to a “terminal,” a “server,” to “property information,” or to an “updating process” being “executed]. In Halder and Kuhner the process of updating the new unit with 
 Regarding the combination of the reference and the motivation of such act, in Hadler the master unit determines a mismatch in version between units reducing a burden for the user in tedious comparison and avoiding human error [Halder [0027]], but not any user is provided with such notification to take a remedy action against the units that should work together to achieve specific functionality, but an authorized user, dealer or personnel [0022]. 
Kuhner remedy, is an automatic installation of software by the central control device into the retrofitted unit 20’, this also avoid human error in installing software. Obviously for one ordinary skill in the art combining Halder and Kuhner reduce trouble that can be caused by the user, but as not all the software update success this combination provide a solution by allowing an authorized used/dealer (secure update) to access the machine and update the software guaranteeing that the system will be left in a proper function regardless of the outcome.
Appellant’s argument:
For example, the Final Action concedes on pages 8 and 10 that neither Halder nor Kuhner teaches the following feature of claim 1:
Then determining whether the firmware of the newly-installed slave unit is a more recent version than the firmware of the backup copy of the same type:
A similar finding on pages 19 and 20 is indicated with respect to claim 9.
…
Thus, the mere “combination” or “incorporation” of the general teachings of Bosley into Halder and Kuhner, as articulated by the Final Action, does not automatically produce the claimed relationship of the backup copy of firmware being of the same type as a newly-installed slave unit because Bosley does not disclose newly or previously installed units, and neither Halder nor Kuhner discloses backup copies in the claimed context.
Examiner answer:

In Bosley, there is provided a distributed nodal system as shown in fig. 2 below where the controller 111 control a set of embedded node/devices 121-126. In controller 111, there is provided a memory for storing respective software of the controlled devices.

    PNG
    media_image4.png
    755
    724
    media_image4.png
    Greyscale

  Each controlled device has a primary communication code and the backup copy for such communication code stored in the memory such as memory 139 of fig. 3.
 When the backup holds a new software for communication code interfaces between the units and other units, the node or the device is updated with the software of 
[0056]” If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151. The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141.

 The appellant argues that Bosley is not concerned with new or existing unit, that are part of the collaborative system, while Bosley compares software version of the unit to the backup copy, and Halder and Kuhner both explicitly disclose new and existing unit, but explicitly Bosley uses the firmware version of the backup-copy to update the new or existing unit of Halder and Kuhner while checking for corrupted firmware, because the intent is to leave the system in an operable state, while minimizing downtime of the machine/system.
 Incorporating teaching of Bosley into Halder and Kuhner add a backup for firmware of each unit, to recover from unexpected failure and allow the system to boot the unit using the right firmware that allow the unit to work and communicate with the other system component.
Appellant’s argument:
Wontorcik describes a fire detection system that includes at least one existing detection unit and at least one replacement fire detection unit. It deals with the difficulty of maintaining compatible software or firmware as fire detection units or panels are replaced or updated. See paragraph [0007] of the Wontorcik application.
…
Oddly, in the context of claim 9, the Final Action seems to attribute to Wontorcik the same exact functionality that is, in parallel, attributed to Kuhner on page 21. On the other hand, in the context of claim 1, this same functionality was solely attributed to Kuhner on page 9, and there is no citation to Wontorcik. Thus, Wontorcik is applied 
..
As outlined above, in Wontorcik, the service personnel control the update. They decide what happens.
In contrast, in the presently claimed invention, the master unit updates the firmware of the newly-installed slave unit or previously-installed slave units based on the version of the firmware of the newly-installed slave unit (claim 9) or, more specifically, updates the firmware of the previously-installed slave units of the same types as a newly-installed slave unit in response to determining that a more recent version of the firmware is present on the newly-installed slave unit (claims 26 and 33).
In short, the Wontorcik application describes a “manual” process, where the present claimed invention concerns a more automatic process.
Similarly, the apparent acknowledgment that Wontorcik does not disclose “The master unit updating the units” also seems to contradict the Final Action’s fact finding for claims 26 and 33, which alleges that Wontorcik teaches not only that the master unit updates the slave units but that it updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more recent version of the firmware is present on the newly-installed slave unit.
Clarification of these apparent contradictions is respectfully requested.
Examiner’s answer:
Claims 1, 9, 26 and 33 are independent claims that recites different limitation and should addressed separately. In relation to claim 9, the appellant argues that there is a contradiction in identifying “master unit” and that the system of Wontorcik is manual vs an automatic process for the application under appeal.
 First regarding Manual vs automatic, MPEP 2144 recites the following:
 “...The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.,”.

As acknowledged by the appellant, Wontorcik discloses new and existing units and use a service personnel to update the new unit or existing units based on inserting new unit and comparing the new unit version to other unit version.
 In rejecting claim 9 Wontorcik is used as follow:
Wontorcik [0019] “If the software or firmware application version of the replacement unit is not the same as the application version or versions in use by the other units in the network, then the graphical user interface of the replacement unit allows service personnel to select which unit to update. For example, service personnel can choose to update the existing fire detection units in the network. Alternatively, service personnel can choose to update the replacement unit.”
Examiner interpretation:
Fire units is a set of slave units in the system. A user/system can update the software of either unit [0017] using the graphical user interface GUI [0021].

Explicitly above, the user/system update the units and the functionality associated with the master unit here is to update the units. In Wontorcik and Kuhner an update process is executed and that is the functionality of the master unit claimed.
Appellant’s argument:
Similar to claims 26 and 33, claims 5 and 13 define in further detail how the master unit of claims 1 and 9, respectively, updates the firmware of the newly-installed or previously-installed slave units, specifying that the master unit determines that the firmware of the previously-installed slave units of the same type as the newly-installed slave unit should be updated and updates the firmware of the previously-installed slave units of the same type as the newly-installed slave unit in response to determining that a more-recent version of the firmware is present on the newly-installed slave units.
The Final Action on page 16 concedes that Halder does not disclose this claimed feature, which is instead attributed to Wontorcik.
As previously mentioned, Wontorcik discloses a user interface that presents different options for service personnel to select which unit to update between existing units or a replacement unit.
However, Wontorcik does not teach a master unit determining whether to update and then updating previously-installed slave units in response to determining that a more-recent version of the firmware is present on the newly-installed slave units.
In other words, the Final Action errs in attributing the features of claims 5 and 13 to Wontorcik.
Nevertheless, the Final Action on page 16 concludes that claims 5 and 13 would have been obvious, copying verbatim the conclusion and rationale provided in the rejection of claim 9. 
Examiner’s answer:
 The issue in the argument is that Wontorcik does not discloses a master unit in order to update new or existing units but just a user interface allowing a personnel for updating the new or existing units.
A master unit is another unit in the device in the claimed invention. In claim 5 and 13 its functionality is to update new or existing unit based on the outcome of the comparison of new unit software version and existing unit software version.
Wontorcik [0036]”If the user chooses to update an existing unit 300' or units with the application version from the replacement unit 200', then FIG. 3 illustrates the remainder of the method 100' of operation in accordance with this embodiment.

Wontorcik [0040] “The existing unit 300' begins to execute the new software, as in 180'. The normalization or configuration process is complete:
 
To more emphasize the GUI that the appellant is arguing about is used by personnel or installer:
 [0017]”In embodiments of the present invention, the installer or service personnel can view the software or firmware application version or versions of all fire detection units in the network without being physically present at each unit location”;
 
And the replacement unit in determining the compatibility of version provide a notification to the installer/personnel to decide which unit to update. During the update the replacement unit can receive or send firmware to the units.[Wontorcik Fig. 2A and 3]. 
The process executed in updating existing unit [0036] using fig. 3 is the functionality of the master unit claimed in Claim 5 and 13.
Appellant’s argument:
Claims 6 and 14 further specify that the master unit reads and validates the firmware image read from the newly-installed slave unit.
In this way, for example, a newer version of firmware that is present on a newly-installed slave unit can be effectively and with minimal errors propagated to all of the previously-installed slave units of the same time.
The Final Action on page 17 concedes that Halder does not teach the features of claims 6 and 14, instead attributing the features in question to Bosley, paragraph [0039] of which is suggested to be relevant:

On the other hand, claims 6 and 14 are specific in requiring a master unit reading and validating the firmware image read from the newly-installed slave unit.
Bosley does not teach this specifically claimed functionality.
…
Thus, it is respectfully submitted that the Final Action fails to account for all of the claim limitations in the rationale supporting its conclusion of obviousness with respect to claims 6 and 14.
Examiner’s answer:
The issue in the argument is that Bosley does not include a master unit validating the software. 
The function or the feature that the master unit can execute or perform is the validation process. In Bosley as in this examiner answer there are a set of nodes in claim language units. An updated node is a node with new software. In order to use that software, the validation process is executed to prevent loading invalidated/corrupted software into the node/nodes.
 In Halder/Kuhner or Wontorcik new unit comes with software and to prevent new unit and existing unit to fail during the update or execution, Bosley provides a remedy and a solution for the problem.
Appellant’s argument:
However, as before, Bosley does not teach anything analogous to the claimed master unit and slave units, including the claimed relationships and functionality between the different units. Instead, there is only one node updating its own firmware.
updating functionality with respect to the master unit, a firmware image file, firmware of a newly-installed slave unit and firmware of previously-installed slave units of the same type as the newly-installed slave unit.
Bosley does not teach this specifically claimed functionality.
Examiner’s answer
As the appellant’s emphasized, new unit come with new software, update the backup first then update the node/nodes.
In Bosley in contrary to appellant’s argument that it is one node, different nodes as units constitute the device. 
To more emphasize the code of each node is stored in memory 139. And the communication code for all the nodes (121-126 of Bosley fig. 2) can be updated “blanket update”:
[0056]” This would occur, for example, if blanket updates were made to the communication code of all of the target nodes 121, 122, 123, 124, 125 and 126. If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151”;
The code received constitute the new software, and before any update to the nodes, the system first update  the backup image of the node/nodes:
[0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update”;
After updating the backup, the communication code of the node/nodes is/are updated:
The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A”;
Appellant’s argument:
On the other hand, claim 27 is rather specific in defining each of its method steps with reference to the master unit and newly- or previously-installed slave units.
Seo does not teach this specific functionality as defined in the claims.
Nevertheless, the Final Action on page 33 concludes that claim 27 would have been obvious, providing the following arguments:
…
In light of the foregoing observations, it is respectfully submitted that the Final Action fails to correctly ascertain the differences between the claimed invention and the prior art, fails to account for all of the claim limitations in its arguments, and fails to provide a rationale for its conclusion of obviousness that provides a link between the factual findings concerning the teachings of the applied references and its legal conclusion of obviousness with respect to claim 27.
Examiner’s response:
The issue in the argument is that Seo does not discloses loading of software from source/unit to destination memory if available memory size is big enough to store all the byte of the firmware. And furthermore the incorporating Seo to Halder, Kuhner and Wontorcik.

In order to update such units, software should be loaded into their respective memory, if such software is not installed, the unit is not updated.
To more emphasize, In order to update the mobile terminals in Seo, the server controls the update. Because the mobile terminals are limited in memory capacity, it is difficult to perform an update when the update size is large and also the stability of the air channel.
To update the terminals, the size of the available memory is determined:
[0050] The mobile terminal 10 analyzes the descriptor to check a capacity required for storing the update file (S325) and then determines whether an available capacity of the internal memory or of the external memory is greater than a size of the update file (S327). 
“Greater than a size” means an adequate size in the word of the argument directed to claim 27.
 If the size is adequate download is executed, if not the download is not executed. [Seo [0050] and [0052]].
 In the system of Halder, Kuhner and Wontorcik new software is originated from one unit (new/old) to different unit (new/old). In order to update the destination unit, an 
 Appellant’s argument:
Notably, the Final Action provides no citations to any particular portions of
Halder.
Additionally, Hlider has been closely reviewed and does not appear to disclose these claimed features.
Clarification is respectfully requested.
In any event, the Final Action on page 34 attributes the following feature of claim 28 to Wontorcik:
…
In this way, the master unit reads the firmware from the nonvolatile memory of the newly-installed slave unit.
Likewise, claim 28 involves more than simply overwriting primary code with backup code, specifically requiring the master unit updating the previously installed slave units of the same type as the newly-installed slave units with the new backup copy of the firmware.
Bosley, focusing on the local process for a node updating its own code with code received over a network, does not teach this specifically claimed functionality.
Thus, it is believed that the Final Action errs in attributing these features of claim 28 to Bosley.
Examiner’s answer:
In claim 28, the limitation are attributed to Wontorcik as follow:
Halder does not discloses claim 28, in its specific context, for that reason Wontorcik discloses the following:
reading the firmware from nonvolatile memory of the newly-installed slave unit by receiving one or more data packets from the newly-installed slave unit containing the firmware:
[0039] The replacement unit 200' begins to transmit software packets to the existing unit 300' that will be updated, as in 160'. The software packets are transmitted, as in 162'. The existing unit 300' receives the software packets providing the software update, as in 164'. The existing unit 300' sends confirmation to the replacement unit 200' that the software packets were received, as in 166'. This exchange continues until all of the software packets have been transferred from the replacement unit 200' to the existing unit 300'. 
The new unit firmware is transmitted(readed) from its memory and transferred to the slave units memory using the process of fig. 3 of Wontorcik.
But the claim recites that the backup copy need to be updated first and then updates the node/nodes:
[0056]” This would occur, for example, if blanket updates were made to the communication code of all of the target nodes 121, 122, 123, 124, 125 and 126. If step 287 determines that the updated backup communication computer readable program code comprises a new version, in step 290, the primary communication code 183 operates the computer processor 102 to employ the copy code 205 of the updated backup communication computer readable program code 151”;

[0056] “In step 283, the primary communication computer readable program code 183 causes the computer processor 102 to receive the update to communication computer readable program code, and to update and overwrite at least a portion of the backup communication computer readable program code 151 with the update”;
After updating the backup, the communication code of the node/nodes is/are updated:
The copy code 205 causes the computer processor 102 to copy at least a portion of the backup communication computer readable program code 151 to, and overwrite, at least a portion of the primary communication computer readable program code 141. In step 291, a reset is caused to reset the computer processor to implement the updated primary communication computer readable program code 141, for example in step 251 of FIG. 4A”;
This additional steps of Bosley can attribute to disaster failure to recover old or new software if unexpected/undesired outcome occurs.
Appellant’s argument:
The Final Action seems to suggest that Halder’s “master list” is analogous to the claimed device index.
However, the claims are specific in requiring that the device index indicates type information and firmware version information for the slave units of the fire system and that this information is used specifically for determining a version of the firmware for previously-installed slave units of the same type as the newly-installed slave unit.
According to Halder, the master list merely indicates “compatible component software and hardware matches.” There is no indication, for example, that Halder’s master list includes information about the systems and subsystems of the machine that can be used to determine the systems’ and subsystems’ firmware version. Instead, as stated by Halder and specifically referred to in the Final Action’s reasoning (e.g. on page 25 with respect to claim 26), Halder 
In other words, Halder does not disclose the device index in the context of claim 31.
Thus, it is believed that the Final Action errs in attributing this feature to Halder.
….
Claim 32 specifies an additional step to the method of claim 31, namely updating the device index with new firmware version information after updating the firmware of previously-installed slave units.
The Final Action on page 30 attributes most of this functionality to Halder, referring to Halder’s disclosure of updating a “master list.”
However, it has been established that Halder’s “master list” is not analogous to the claimed device index.
Moreover, Halder does not disclose the updating functionality in the claimed context. Instead, the software information is obtained via queries to the systems and subsystems.
In other words, Halder does not disclose updating the device index with new firmware version information.
Thus, it is believed that the Final Action errs in attributing this feature to Halder.
Examiner’s answer:
The issue in the argument is that Halder does not discloses index as clarified by the appellant’s argument, and that the examiner errs in attributing master list to index disclosed in claim 31/32. But as the appellant index includes:
” index indicates type information and firmware version information for the slave units of the fire system and that this information is used specifically for determining a version of the firmware for previously-installed slave units of the same type as the newly-installed slave unit”;

[0022]The collected software and hardware information may include component information such as, for example, an identifying serial number or other identification, a model number, a hardware version number, a software version number, a software and/or hardware release date, a software and/or hardware expiration date, a software and/or hardware group description, a fabrication or testing date or facility, an operating system version, a firmware version, and/or other related component information.
The component above are the unit that constitute the system of Halder as shown in fig.2 of Halder.
 Those information indicates that component A, has name a, model a, software version a, hardware version a.. And those information is compared to master list.i.e retrieve information from master list and compare them to the retrieved information.
The information that need to be compared need at least to be compatible (apple to apple), software version b for component b is compatible with the new software version c of component c, So the master list does not include any information for compatibility, but compatibility of software version of respective component that exist in the device and if any new component just get installed, the list should be updated as the file system includes such component. Updating the master list includes updating the list with software and hardware version of the new component: Hardware version k and software version K of the new component k. These information collected are compared to master list for software version compatibility. The master list include software version 
[0024]” …Data system controller 16 may be further configured to automatically update the master list with information related to at least one of software and hardware version, and automatically send the information to the data system 20 located offboard the machine 10”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191     

                                                                                                                                                                                                   /Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.